   Case: 6:20-cv-00163-KKC Doc #: 1 Filed: 08/03/20 Page: 1 of 7 - Page ID#: 1




                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                             LONDON DIVISION

U.S. EQUAL EMPLOYMENT               )
OPPORTUNITY COMMISSION,             )
                                    )
            Plaintiff,              )           Civil Action No.
                                    )
                                    )
      v.                            )
                                    )           Complaint
WALMART, INC.                       )
                                    )
                                    )
            Defendant.              )
___________________________________ )

                              NATURE OF THE ACTION

       This is an action under Title VII of the Civil Rights Act of 1964, as amended

(“Title VII”), to correct unlawful employment practices on the basis of sex (female)

and to provide appropriate relief to Alice Collett, Angela Lambert and a class of

female grocery orderfiller applicants. As alleged with greater particularity below,

Plaintiff Equal Employment Opportunity Commission (“EEOC”) alleges that since

at least 2010, Defendant Walmart, Inc. (“Walmart” or “Defendant”), has subjected

Alice Collett, Angela Lambert and a nationwide class of aggrieved female grocery

orderfiller applicants to a physical ability test that has a disparate impact on female

applicants that results in them being denied employment opportunities because of

their sex, female, in violation of Title VII.
   Case: 6:20-cv-00163-KKC Doc #: 1 Filed: 08/03/20 Page: 2 of 7 - Page ID#: 2




                            JURISDICTION AND VENUE

        1.   Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451,

1331, 1337, 1343, and 1345. This action is authorized and instituted pursuant to

Section 706(f)(l) and (3) of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C.§ 2000e-5(f)(1) and (3) (“Title VII”).

   2.        The employment practices alleged to be unlawful were and are being

committed within the jurisdiction of the United States Court for the Eastern

District of Kentucky, London Division.

                                       PARTIES

        3.   Plaintiff Equal Employment Opportunity Commission is the agency of

the United States of America charged with the administration, interpretation and

enforcement of Title VII, and is expressly authorized to institute this action by

Section 706(f)(1) and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1) and (3).

        4.   At all relevant times, Defendant Walmart, Inc. has continuously been

and is now a Delaware corporation that operates numerous grocery distribution

centers throughout the nation, including distribution center #6097, located in

London, Kentucky. Walmart, Inc. has continuously been and is now doing business

in the state of Kentucky and the city of London and has continuously had at least

fifteen (15) employees.

        5.   At all relevant times, Defendant Walmart, Inc. has continuously been

and is now an employer engaged in an industry affecting commerce within the




                                               2
   Case: 6:20-cv-00163-KKC Doc #: 1 Filed: 08/03/20 Page: 3 of 7 - Page ID#: 3




meaning of Sections 701(b), (g) and (h) of Title VII, 42 U.S.C. §§ 2000e(b)(g) and

(h).

                        ADMINISTRATIVE PROCEDURES

       6.    More than thirty (30) days prior to the institution of this lawsuit,

Charging Parties Alice Collett and Angela Lambert filed charges of discrimination

with the EEOC alleging that Walmart violated Title VII.

       7.    On May 14, 2018, the EEOC issued to Walmart Letters of

Determination finding reasonable cause to believe that Walmart violated Title VII

by subjecting Alice Collett, Angela Lambert, and a class of women nationwide to sex

discrimination based upon its use of a PAT that has a disparate impact on female

grocery orderfiller applicants that results in them being denied employment

opportunities because of their sex, female.

       8.    The Letters of Determination invited Walmart to join with the EEOC

in informal methods of conciliation to endeavor to eliminate the discriminatory

practices and provide appropriate relief.

       9.    The EEOC engaged in communications with Walmart to provide it

with the opportunity to remedy the discriminatory practices described in the Letters

of Determination.

       10.   The EEOC was unable to secure from Walmart a conciliation

agreement acceptable to the EEOC.




                                            3
   Case: 6:20-cv-00163-KKC Doc #: 1 Filed: 08/03/20 Page: 4 of 7 - Page ID#: 4




       11.    On November 19, 2018, the EEOC issued to Walmart a Notice of

Failure of Conciliation advising Walmart that the EEOC was unable to secure from

Walmart a conciliation agreement acceptable to the EEOC.

       12.    All conditions precedent to the institution of this lawsuit have been

fulfilled.

                              STATEMENT OF CLAIMS

       13.    Since at least 2010, Walmart has engaged in unlawful employment

practices at its grocery distribution centers nationwide through implementation of a

physical abilities test (“PAT”) that is in violation of Sections 703(a)(1) and 703(a)(2)

of Title VII, 42 U.S.C. §§ 2000e-2(a)(1) & (a)(2).

       14.    Since at least 2010, Walmart has used a selection procedure that

requires grocery orderfiller applicants to achieve a competitive score on the PAT.

       15.    A score of 792.8 or higher on the PAT is deemed competitive.

       16.    Applicants who fail to achieve a competitive score on the PAT cannot

be hired as a grocery orderfiller and are prohibited from reapplying for a grocery

orderfiller position for six months.

       17.    In or around August 2010, Angela Lambert took the PAT and received

a non-competitive score.

       18.    In or around September 2010, Alice Collett took the PAT and received

a non-competitive score.

       19.    The PAT has a disparate impact on female grocery orderfiller

applicants.



                                            4
   Case: 6:20-cv-00163-KKC Doc #: 1 Filed: 08/03/20 Page: 5 of 7 - Page ID#: 5




      20.    The PAT is not job-related for the position in question and consistent

with business necessity.

      21.    Because of the employment practices complained of in paragraphs 13-

20 above, Walmart refused to hire Alice Collett, Angela Lambert, and a nationwide

class of female grocery orderfiller applicants because of their sex, female.

      22.    The effect of the employment practices complained of in paragraphs

13-20 above, has been to deprive Alice Collett, Angela Lambert, and a nationwide

class of female grocery orderfiller applicants, equal employment opportunities and

otherwise adversely affect their status as applicants because their sex, female.

                               PRAYER FOR RELIEF

Wherefore, the EEOC respectfully requests that this Court:

      A.     Grant a permanent injunction prohibiting Defendant and its

subsidiaries, officers, agents, servants, employees, successors, and assigns, and all

persons in active concert or participation with them, from administering its current

PAT as a requirement to be hired/selected into the position of grocery orderfiller.

      B.     Grant a permanent injunction prohibiting Defendant and its

subsidiaries, officers, agents, servants, employees, successors, and assigns, and all

persons in active concert or participation with them, from implementing any

employment practices, such as employment tests, that have a disparate impact on

female applicants because of sex and that are not job-related for the position in

question and consistent with business necessity, or for which there are alternative

employment practices that cause less impact.



                                           5
   Case: 6:20-cv-00163-KKC Doc #: 1 Filed: 08/03/20 Page: 6 of 7 - Page ID#: 6




       C.    Order Defendant to institute and carry out training, policies, practices,

and programs that provide equal employment opportunities based on sex, and that

ensure that its operations are free from employment practices, such as employment

tests, that cause an unlawful disparate impact on female job applicants because of

sex.

       D.    Order Defendant to make whole Alice Collett, Angela Lambert, and all

individuals in the nationwide class of female grocery orderfiller applicants, by

providing appropriate backpay with prejudgment interest, in amounts to be

determined at trial, and other affirmative relief necessary to eradicate the effects of

their unlawful employment practices.

       E.    Grant such further relief as the Court deems necessary and proper in

the public interest.

       F.    Award the EEOC its costs of this action.

                                         Respectfully submitted,

                                         SHARON FAST GUSTAFSON
                                         General Counsel

                                         ROBERT A. CANINO
                                         Acting Deputy General Counsel

                                         GWENDOLYN YOUNG REAMS
                                         Associate General Counsel

                                         EQUAL EMPLOYMENT OPPORTUNITY
                                         COMMISSION
                                         131 M. Street, N.E.
                                         Washington, D.C. 20507




                                           6
Case: 6:20-cv-00163-KKC Doc #: 1 Filed: 08/03/20 Page: 7 of 7 - Page ID#: 7




                                   KENNETH L. BIRD
                                   Regional Attorney

                                   EQUAL EMPLOYMENT OPPORTUNITY
                                   COMMISSION
                                   Indianapolis District Office
                                   101 W. Ohio Street, Suite 1900
                                   Indianapolis, IN 46204
                                   Telephone: (463) 999-1163
                                   E-mail: kenneth.bird@eeoc.gov

                                   s/ Aimee L. McFerren
                                   Aimee L. McFerren, #36953
                                   Senior Trial Attorney

                                   EQUAL EMPLOYMENT OPPORTUNITY
                                   COMMISSION
                                   Louisville Area Office
                                   600 Dr. Martin Luther King, Jr. Pl.,
                                   Suite 268
                                   Louisville, KY 40202
                                   Telephone: (502) 582-6308
                                   E-mail: aimee.mcferren@eeoc.gov




                                     7
